         Case 1:19-cr-00690-KPF Document 110 Filed 02/09/21 Page 1 of 2


                                                                       MEMO ENDORSED

NEW JERSEY OFFICE                                                         NEW YORK OFFICE
130 POMPTON AVENUE                                                        48 WALL STREET, 5TH FLOOR
VERONA, NJ 07044                                                          NEW YORK, NY 10005
(973) 239-4300                                                            (646) 779-2746

                                     LORRAINE@LGRLAWGROUP.COM
                                        WWW.LGAULIRUFO.COM
                                         FAX: (973) 239-4310
                                              _________




Hon. Katherine Polk Failla                                                February 8, 2021
United States District Court Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Federal Square
New York, NY 10007

                      Re: United States v. Tavarez (Luis Meson) (KPF) 19 cr 690

Dear Judge Failla:


        Your Honor granted bail for Mr. Meson on December 7, 2020 with a condition that limits
his travel to the Southern and Eastern districts of New York. I am currently working out of my
Verona, New Jersey office, and would like to schedule a meeting with Mr. Meson in that office.
Therefore, I respectfully request that his bail be modified to permit travel to and from my New
Jersey office, specifically for the purpose of meeting with counsel. Nicholas Chiuchiolo, AUSA,
on behalf of the government, has no objection to this modification. Mohammed Ahmed, Mr.
Meson's Pretrial Service officer notes that Mr. Meson has been compliant since released from the
Metropolitan Correctional Center. Your Honor’s time and consideration of this request is greatly
appreciated.
                                                                  Respectfully,
                                                                  s/
                                                                  Lorraine Gauli-Rufo
                                                                  Attorney for Luis Meson
cc: All Counsel of Record
    Case 1:19-cr-00690-KPF Document 110 Filed 02/09/21 Page 2 of 2




Application GRANTED.

Dated:    February 8, 2021              SO ORDERED.
          New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
